716 N.W.2d 588 (2006)
475 Mich. 903
Steve SIPORIN, as Guardian of Leonard Serafin, Plaintiff-Appellee,
v.
AUTO CLUB INSURANCE ASSOCIATION, Defendant-Appellant.
Docket No. 131500. COA No. 269727.
Supreme Court of Michigan.
July 12, 2006.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the June 9, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. The motion to stay the trial court proceedings is GRANTED, and the proceedings in the Washtenaw Circuit Court are stayed pending the completion of this appeal. On motion of a party or on its own motion, the Court of Appeals may modify, set aside, or place conditions on the stay if it appears that the appeal is not *589 being vigorously prosecuted or if other appropriate grounds appear.